ORDER

PER CURIAM.
The appeals involving Appellees, Township of Upper St. Clair, and Upper St. Clair School District, are hereby dismissed as having been improvidently granted.
AND FURTHER, the Order of the Commonwealth Court in the appeal involving Ap-pellee, Commonwealth of Pennsylvania, Department of Transportation, is vacated, and the matter is remanded to the Court of Common Pleas of Allegheny County, Civil Division, for further proceedings consistent with this Court’s decision in Bendas v. Township of White Deer, 531 Pa. 180, 611 A.2d 1184 (1992).
MONTEMURO, J., files a Dissenting Opinion joined by PAPADAKOS, J.
MONTEMURO, J.,
is Sitting by Designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.